TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00104-CV


In re The Commitment of William P. Browning





FROM THE DISTRICT COURT OF MONTGOMERY COUNTY, 284TH JUDICIAL DISTRICT
NO. 01-08-05024 CV, HONORABLE LEE G. ALWORTH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	By this opinion, we will consolidate two appeals arising from the same trial court
cause to proceed as a single appellate cause.
	William Browning was convicted in Travis County district court on multiple offenses
including aggravated kidnaping, aggravated sexual assault of a child, and indecency with a child by
conduct and by exposure.  Upon Browning's release from prison, the State wanted him declared a
sexually violent predator and committed civilly for care and treatment.  The State filed suit in
Montgomery County in the 284th District Court.  See Tex. Health & Safety Code Ann. § 841.041(a)
(West Supp. 2003).  The suit was styled In re: the Commitment of William Perry Browning and
assigned cause number 01-08-05024-CV.  The district court granted the State's petition and ordered
Browning committed.  It also ordered that Browning live in Travis County.
	The order that Browning reside in Travis County required the Montgomery County
district court to transfer the cause immediately to a district court in Travis County.  See Tex. Health
& Safety Code Ann. § 841.082(c) (West Supp. 2003).  The cause was transferred to the 250th
District Court in Travis County, where it was assigned cause number GN202300.
	Browning filed a notice of appeal, prompting appeals to arise from the district courts
in both Montgomery County and Travis County.  The appeal from the Travis County district court
was filed in this Court, styled William P. Browning v. State of Texas, and assigned appellate cause
number 03-02-00661-CV; the clerk's record from the trial was filed in 03-02-00661-CV.  The appeal
from the Montgomery County district court was filed originally in the Ninth Court of Appeals in
Beaumont and assigned appellate cause number 09-02-395-CV; that appeal has since been
transferred by the Texas Supreme Court to this Court and is this appellate cause, number 03-03-00104-CV.  The reporter's record from the trial was filed in this cause number.
	To aid judicial economy, this Court hereby consolidates these two appeals.  The
record in appellate cause number 03-03-00104-CV will be filed in appellate cause number 03-02-00661-CV.  All correspondence, motions, and briefs filed regarding this cause will be filed in
appellate cause number 03-02-00661-CV, styled William P. Browning v. State of Texas.  


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Consolidated
Filed:   March 6, 2003